 


110 HRES 883 IH: Honoring the heroic service and sacrifice of the 350 American soldiers detained at the Nazi camp at Berga during World War II.
U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 883 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2007 
Mr. Baca submitted the following resolution; which was referred to the Committee on Armed Services 
 
RESOLUTION 
Honoring the heroic service and sacrifice of the 350 American soldiers detained at the Nazi camp at Berga during World War II. 
 
 
Whereas in December 1944, over 19,000 United States soldiers died and more than 23,000 were captured at the Battle of the Bulge; 
Whereas of those captured, 350 American soldiers were segregated and sent to Berga, Germany; 
Whereas in February 1945, the 350 American soldiers arrived at a camp called Berga an der Elster; 
Whereas this is the only case in which Nazi Germany segregated American soldiers to such a degree; 
Whereas these soldiers were victims of the Nazi policy of physical destruction through labor, mostly digging tunnels for an underground armaments factory without proper masks, overcoats, or protective footwear; 
Whereas these soldiers were sent to a Nazi camp and detained for over 50 days under inhumane conditions in violation of the Geneva Conventions Accord; 
Whereas at least 70 American soldiers died at Berga or on the death march, making this the highest number of American military fatalities at any German camp; 
Whereas on April 22, 1945, the Allied forces freed the American soldiers; 
Whereas in 50 days, there will only be 250 survivors of the original 350 American soldiers from the Berga camp; 
Whereas Berga camp survivors reside in Alabama, California, Florida, Georgia, New Jersey, and New York; and 
Whereas many of these soldiers were unjustly denied rightful recognition of their service: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)recognizes and expresses its appreciation for the courageous and loyal contributions made by the soldiers detained in Berga, Germany; and 
(2)encourages the people of the United States to recognize the service and loyalty of the soldiers detained in Berga, Germany. 
 
